Citation Nr: 1441545	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-02 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical services provided by Spectrum Health Hospital on August 9, 2010.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2010 by the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan that denied a claim by Spectrum Health Hospital for payment for services provided to the Veteran on August 9, 2010.  While the original claim was filed by the provider, the appeal has been pursued by the Veteran as appellant.

In his substantive appeal the Veteran requested a "Travel Board" hearing at the Regional Office (RO) before a Member of the Board.  He was duly scheduled to testify at a Travel Board hearing at the Detroit, Michigan RO in May 2014 but he failed without good cause to appear at that hearing. The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

On August 9, 2010, the Veteran received services at Spectrum Health Hospital that were not in response to an emergency situation, did not involve a service-connected disability and were not pre-authorized by VA. 


CONCLUSION OF LAW

The requirements for payment of or reimbursement for unauthorized medical services provided by Spectrum Health Hospital on August 9, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Further, the Board has found that the claim must be denied as a matter of law; when the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Nonetheless, the Veteran has been afforded due process.  The Veteran was provided with a VCAA letter in July 2011.  Following the Veteran's Notice of Disagreement (NOD) in October 2010 the AOJ readjudicated the claim in a January 2011 Statement of the Case (SOC) that detailed the reason why his claim was denied.   The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  The Veteran has asserted no complaint in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
 
The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  All relevant records - in this case, the billing records from the providers whose charges VA is being asked to pay - have been obtained.  As noted in the Introduction, the Veteran requested a hearing before the Board but failed to appear.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  
Evidence and Analysis

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

On August 9, 2010, the Veteran underwent magnetic resonance imaging (MRI) at Spectrum Health Hospital.  The MRI was not pre-authorized by VA.  There is no indication this service was performed due to an emergency situation; per correspondence from the Veteran the MRI was performed preliminary to planned shoulder surgery.  The Veteran has no service-connected disabilities of any kind, to specifically include a shoulder disability.  Accordingly, payment under the provisions of 38 U.S.C.A. § 1728(a) is not for consideration.

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003, even if not in response to a service-connected disability.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act, payment of or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  C.F.R. § 17.1002(b).

As explained above, the evidence does not suggest, and the Veteran does not contend, that the MRI in question was performed in the context of a qualifying emergency situation.  Accordingly, payment under the Millennium Bill Act is also not for consideration.

In his Notice of Disagreement, received in October 2010, the Veteran asserted VA had approved future right shoulder surgery and any procedures associated with such surgery, but the private medical provider "jumped the gun" and performed the procedure prematurely.  The Veteran asserts that he would have had an MRI anyway, so VA should pay for the procedure even though it was not authorized.  This appears to assert an argument in equity that VA should pay the bill because it would have done so if proper procedures had been followed.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Board observes that the Veteran may have thought, in good faith, that VA's pending approval extended to any procedures related to his future right shoulder surgery, but this belief does not show entitlement to the benefit claimed.  In the similar case of Smith v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.

In sum, the Board finds the Veteran's claimed medical expenses incurred at Spectrum Health Hospital on August 9, 2010, were not in response to an emergency situation, did not involve a service-connected disability and were not pre-authorized by VA.  Accordingly, entitlement to payment or reimbursement under either 38 U.S.C.A. §1725 (Millennium Bill Act) or 38 U.S.C.A. §1728 is not shown, and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical services provided by Spectrum Health Hospital on August 9, 2010, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


